Citation Nr: 0914635	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-10 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
February 15 to August 3, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran presented testimony at a video conference hearing 
held in May 2008 before the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
that hearing is on file.

This case was previously before the Board in October 2008, at 
which time the claim currently on appeal was remanded.  The 
actions requested in the Board remand have been undertaken 
and the case has returned to the Board for appellate 
consideration.


FINDINGS OF FACT

The evidence does not show that any currently diagnosed low 
back disorder, to include osteoarthritis and degenerative 
disk disease, had its origins in service/active duty for 
training (to include presumptively), or is etiologically 
related to the Veteran's period of active service/training or 
any incident therein.


CONCLUSION OF LAW

A low back disorder, to include osteoarthritis and 
degenerative disk disease of the lumbar spine, was not 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in February 2004, May 2004, and October 
2008 that fully addressed the notice elements and were sent 
both prior and subsequent to the initial AOJ decision in this 
matter issued in April 2005.  The letter informed the Veteran 
of what evidence was required to substantiate the service 
connection claim now on appeal and of his and VA's respective 
duties for obtaining evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in March 2006.  However, 
inasmuch as the service connection claim being adjudicated on 
the merits herein is being denied, the matter of the 
timelines of this notice is moot and the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, the Board observes that the Veteran's STRs may not 
be entirely complete in this case.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
had held that in cases where a veteran's service treatment 
records were unavailable/incomplete, through no fault of the 
veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board notes that additional 
STRs were requested without success; the Board believes that 
VA has no further duty to assist in this regard.

Here the file contains the Veteran's available STRs, his 
service personnel records, post-service private medical 
records and medical statements, and a lay statement.  In May 
2008, the Veteran provided testimony at a Board video 
conference hearing.  

The Board finds that a Remand is not required and there is no 
duty on the part of VA to provide a medical examination in 
this case or request a nexus opinion, because as discussed in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder claimed, 
and further substantiating evidence suggestive of a linkage 
between his period of active service and the currently 
claimed disorder.  The Veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, 
does not contain competent evidence to suggest that the 
Veteran has a low back disorder that is related to his period 
of service.  Given these matters of record, there has been no 
competent evidence presented indicating that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim and that under 
such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for a low back 
disorder in February 2004.

The STRs which were initially received in 2004 included a 
June 1967 separation examination report which reflected that 
clinical evaluation of the spine was normal; the Veteran 
reported having no history of recurrent back pain.  Also on 
file is an examination report of April 1971 (retention 
physical for Army Reserves) which also reflected that 
clinical evaluation of the spine was normal and that the 
Veteran reported having no history of recurrent back pain.

The file contains a private medical statement of Dr. C. dated 
in September 2004.  Dr. C. stated that he had treated the 
Veteran from July 1995 to June 2004 (his most recent visit), 
during which time the Veteran had chronically suffered from 
low back pain.  Dr. C. noted that when he first treated the 
Veteran in 1995, he had chronic back pain with radicular 
symptoms and was post-operative from lumbar surgery.  

A statement dated in October 2004 from a military comrade of 
the Veteran indicates that that the Veteran had sustained an 
injury during basic training in February 1967 and was 
recycled (through training) due to the injury.  

In 2007, VA received private medical records of Dr. C. dated 
from March 2004 to March 2007.  Those records reflect that 
the Veteran was treated for diagnosed conditions including: 
chronic back pain (March 2004 and July 2006) and 
osteoarthritis/degenerative disk disease (March 2005 and 
March 2007).  Those records contain no reference to a 
service-related injury or any opinion linking treatment for 
low back problems with service.  

The Veteran presented testimony at a video conference hearing 
held in May 2008.  The Veteran indicated that his back injury 
occurred in 1967 during basic training with the Army Reserve.  
He stated that this injury occurred while training on an 
obstacle course and falling in a ditch.  He indicated that he 
was taken to the barracks and treated at a troop medical 
clinic, following which he recovered in quarters for 2 to 3 
weeks.  He also stated that he was unable to complete the 
training period and later had to be recycled into another 
unit where he completed training.  He testified to having 
pain in the back since the injury reported to have occurred 
in 1967.  The Veteran stated that after the injury, he was 
treated by Dr. S. who diagnosed a bulging disk and indicated 
that it was caused by an old injury (it was noted that Dr. S. 
had died and that his records were unavailable).  

In January 2009, the Veteran's service personnel records were 
received indicating that the Veteran had been on active duty 
for training (ACDUTRA) from February to August 1967, which he 
completed, following which he was returned to the Army 
Reserve to complete his remaining service obligation.  
Although also requested pursuant to a 2008 Board Remand, 
there were no additional STRs furnished and it appears that 
all available STRs have already been associated with the 
file.  



Legal Analysis

The Veteran maintains that a currently claimed low back 
disorder is etiologically related to a back injury sustained 
during ACDUTRA at Fort Bragg in 1967.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In a case such as this where it appears that STRs are 
possibly incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of- the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out; 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the claim.  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when a 
Veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Private medical records dated from 2004 to 2007 include 
diagnoses of chronic back pain and 
osteoarthritis/degenerative disk disease.  As currently 
diagnosed low back disorders are clearly shown, Hickson 
element (1) is satisfied.

The remaining question is whether or not any currently 
manifested low back disorder was incurred in or aggravated by 
the Veteran's ACDUTRA, presumptively or otherwise.

With respect to the second Hickson element, the available 
STRs do not contain any documentation or reference to an 
injury, treatment or a diagnosis relating to the low back 
during the Veteran's ACDUTRA period.  The Veteran has 
provided testimony and the file contains a statement to the 
effect that the Veteran sustained a back injury in 1967 
during ACDUTRA.  While no clinical or documentary evidence 
substantiating this reported injury can be found, the Board 
finds this account credible.  The Veteran is considered to be 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

However, even presuming that a back injury occurred during 
ACDUTRA as reported, the record must also include competent 
medical evidence to substantiate that this injury resulted in 
a currently manifested and/or chronically existing 
disability.  See Hickson, 12 Vet. App. at 253.  The STRs 
include a separation examination report dated in June 1967 
which reflects that no clinical abnormality of the back was 
noted.  The Veteran's separation physical examination report 
is highly probative as to the Veteran's condition at the time 
of his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  Accordingly, this injury appears 
to have been acute and transitory.  

Also in file is a 1971 examination report (retention physical 
for Army Reserves) which reflects that clinical evaluation of 
the spine was normal and that the Veteran reported having no 
history of recurrent back pain.  Since the file contains no 
evidence establishing that arthritis of the low back was 
diagnosed during service or during the Veteran's first post-
service year, service connection on a presumptive basis is 
not warranted.

Post service, the earliest documentation of treatment for the 
low back was in 1995, although it appears that shortly prior 
to that time the Veteran had undergone low back surgery (the 
records of which are unavailable according to the Veteran's 
2008 hearing testimony).  The evidence reflects that the 
Veteran has received private treatment for the low back 
regularly since 1995 and that osteoarthritis and degenerative 
disk disease are currently diagnosed.  

The Veteran reports chronicity of low back symptomatology 
since the injury reportedly sustained in service in 1967.  
However, the evidence on file refutes this assertion.  In 
this regard, both the normal medical findings at the time of 
the Veteran's separation from service and the absence of any 
medical records documenting a diagnosis or treatment of low 
back problems for more than a 20 year period after the injury 
reportedly occurred constitutes probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

Moreover, and as discussed below, essentially, there has been 
no probative, competent medical evidence presented which even 
suggests a relationship between the low back injury treated 
during service in 1967 and claimed continuity of 
symptomatology thereafter.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, neither 
chronicity nor continuity of symptomatology since service is 
established.  38 C.F.R. § 3.303(b) (2008).

Turning to the third element, medical nexus, to date the 
record contains no probative and competent medical evidence 
or opinion which establishes or even suggests that an 
etiological relationship exists between the Veteran's 
currently diagnosed low back disorder, and his period of 
ACDUTRA.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause or etiology of his 
claimed disability as this requires medical knowledge, which 
again, the Veteran has not been shown to have.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Accordingly, the Veteran's 
own opinions as to the etiology of his low back disorder are 
of no probative value.

In his 2008 hearing testimony, the Veteran had reported that 
a private doctor who diagnosed a bulging disk had indicated 
that it was caused by an old injury.  However, there is no 
documented evidence of record which supports that testimony.  
The Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested low back disorder 
as a result of a service-related injury.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed low back condition with events or incidents 
which occurred in or are related to service, are not 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, as 
the weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed low back 
disorder is related to service, Hickson element (3), medical 
nexus, is also not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a low back disorder.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


